Citation Nr: 1235543	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-11 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran has tinnitus that began in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.102 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the governing legal authority, the Veteran's claim for service connection for tinnitus must be granted. 

In his April 2009 claim, the Veteran asserted that, during service, he was an aviation ordnance mechanic and was exposed to hazardous noises.  He further asserted that he had experienced tinnitus ever since his exposure to acoustic trauma in service.    

The Veteran's DD Form 214 (Report of Separation or Transfer) reflects that the Veteran's military specialty was as an ordnance mechanic.  Service treatment records reflect no findings or complaints of tinnitus, but reflect treatment for sensorineural hearing loss.  In January 1969, the Veteran was noted to have had bilateral neurosensory hearing loss, probably secondary to acoustic trauma, and in April 1969 he was diagnosed as having bilateral sensorineural hearing loss.  In August 1969, hearing loss was noted and the Veteran was advised to avoid any noisy environment or any type of work involving a high noise level.  In February 1970, it was noted that the Veteran had been admitted for a Medical Board because of progressive sensorineural hearing loss, and that his duties required him to be in an environment of high noise intensity.  In March 1970, the Veteran was found unfit for duty by reason of sensorineural hearing loss. 

Thus, while the record does not reflect in-service complaints of tinnitus, it reflects that that the Veteran was exposed to very loud noise, which resulted in hearing problems.  Also, the Veteran is competent to report matters within his own personal knowledge, such as having ringing in his ears that began during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

On September 2009 VA examination, it was noted that the Veteran reported very sporadic tinnitus for both ears, but mainly in the left ear, that the ringing may last a couple of days and not occur again for another two to six months, and that he recalled first noticing tinnitus a year or two following separation from service.  The VA examining audiologist opined that tinnitus was not related to service, as there were no reports of tinnitus in service, and as the Veteran's tinnitus was very seldom and sporadic and first began after separation from service.  In a March 2010 addendum, the VA examining audiologist stated that it would be impossible to opine the exact cause of the Veteran's tinnitus, but that noise-induced tinnitus was unlikely in the Veteran's case because his tinnitus was very sporadic and had first occurred after military service.  The examiner further stated that it would be resorting to mere speculation to pick a single cause of the Veteran's tinnitus as there were several indicators to aggravate tinnitus such as caffeine, nicotine, sodium, stress, anxiety, medications, and genetics.  

Also, in May 2012, a VA examiner reviewed the record and opined that the Veteran's tinnitus was not secondary to his service-connected bilateral hearing loss as, while hearing loss and tinnitus could occur together or separately and may be due to the same cause, one did not cause the other.  The examiner opined that the Veteran's hearing loss and tinnitus were not due to the same cause, moreover, as his tinnitus began after service and was very infrequent, and as there was no mention of tinnitus in the service treatment records.

The opinions of the September 2009 and May 2012 VA examiners were based in large part on the Veteran's report in September 2009 that he first noticed tinnitus a year or two following separation from service, and that it had occurred since then on an infrequent basis.  This report is not consistent with the Veteran's own assertion in his April 2009 claim that he had experienced tinnitus ever since his exposure to acoustic trauma in service.  Furthermore, in his March 2010 substantive appeal, the Veteran asserted that he did, in fact, have tinnitus in the military, and that his statement during his September 2009 VA examination about noticing tinnitus a year or two following separation from service was in response to the examiner specifically asking the Veteran if he had had tinnitus within the first year or two after the military.  Also, on September 2011 VA examination, the Veteran reported that he felt that the ringing in his ears had worsened and was almost constant.  

The evidence regarding whether the Veteran's tinnitus began in service is thus conflicting.  However, given the Veteran's in-service noise exposure and resulting hearing problems as verified by the service treatment records, as well as his April 2009 statement, prior to his September 2009 VA examination, and his clarifying statement in March 2010, and the Board finds that the evidence regarding the credibility of the Veteran's assertion that his tinnitus began in service and continued to the present is at least in relative equipoise.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus began in service, and the claim for service connection for tinnitus must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


